DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/339,193 application filed June 4, 2021.  Claims 1-22 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted June 4, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitations of Claim 20 (double acting compressor, sealing sections of different ring arrangements facing opposite sides of the compressor) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gernandt (DE 3148488 A1).  Note: reference herein to Gernandt is being made to the machine translation provided by Applicant with the IDS dated June 4, 2021.
Regarding Claim 1, Gernandt discloses a piston ring arrangement (see, e.g., Figures 1a-1c) that includes a piston ring (30) encircling a main axis (see Figures 8 and 9), wherein piston ring (30) has a sealing surface (39) directed radially outward and a contact surface (35b) directed radially outward (see Figures 1a-1c).  Gernandt discloses that sealing surface (39) is radially outside of the contact surface (see Figures 1a-1c), and a retaining ring (25) encircling the main axis with a retaining surface directed radially inward (see Figures 1a-1c), wherein piston ring (30) and retaining ring (25) are arranged such that the retaining surface and the contact surface are adjacent in the radial direction (see Figures 1a-1c).
Regarding Claim 3, Gernandt discloses that piston ring (30) is pretensioned inward in the radial direction (see Figures 1a-1c and paragraph [0018]).
Regarding Claim 4, Gernandt discloses that the contact surface of the piston ring (30) runs oblique to the main axis (see Figures 1a-1c). While it is appreciated that the figures of Gernandt are not to scale, Figures 1a-1c would provide a teaching to one of ordinary skill in the art to provide the contact surface extending obliquely from the main axis by an angle range according to the recitation of Claim 4.
Regarding Claim 5, Gernandt discloses that the retaining surface of the retaining ring (25) runs oblique to the main axis (see Figures 1a-1c).  While it is appreciated that the figures of Gernandt are not to scale, Figures 1a-1c would provide a teaching to one of ordinary skill in the art to provide the retaining surface extending obliquely from the main axis by an angle range according to the recitation of Claim 5.
Regarding Claims 6 and 7, Examiner submits that piston rings being formed of one piece is inherently known in the art of piston ring design.  
Regarding Claim 9, Gernandt discloses that retaining ring (25) has at least one radially extending channel (28) (see Figure 4).
Regarding Claim 13, Gernandt discloses a piston (generally (22)) including a core (internal area of piston designated by reference number (22)) extending along a main axis (see Figure 8) that is encircled by at least two annular piston discs ((47), (48)), wherein the piston discs form at least one groove (area between (47) and (48)) open radially outward and encircling the main axis, and wherein a piston ring arrangement according to Claim 1 is situated in the groove (see Figure 8).
Regarding Claim 14, Gernandt discloses that the piston ring arrangement is movable overall in the radial direction relative to the piston discs (see Figures 1a-1c, ring (30) movable in the radial direction).
Regarding Claim 16, Gernandt discloses that the groove (defined between members (47) and (48), and cylinder (20) and main piston body (22) has a rectangular cross-section (see Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gernandt in view of Feistel (U.S. Patent Publ’n No. 2003/0006562).
Regarding Claim 2, Gernandt discloses the invention substantially as claimed, but is silent concerning the piston ring having a gap in the circumference.
However, Feistel discloses a piston ring (10) for a dry-running piston compressor consisting of a first and a second ring part ((10a), (10b)), which are arranged to lie mutually concentric with respect to an axis (C).  The first ring part (10a) has an essentially L-shaped cross-section, having a first arm (10h) running in the direction of the axis (C) and a second arm (10g) extending outwards in a direction essentially radial to the axis (C).  Feistel discloses that ring part (10a) has a gap (10e).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the piston ring of Gernandt  with a gap as described in Feistel in order to facilitate providing a spring-like motion for the piston ring (see Feistel, paragraph [0026]).
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gernandt in view of Edelmann (U.S. Patent Publ’n No. 2005/0051970).
Regarding Claim 8, Gernandt discloses the invention substantially as claimed, but is silent concerning the retaining ring being closed circumferentially.
However, Edelmann discloses a twin piston ring having of two concentric rings ((1), (2)) whereby the first ring (1) is designed as an L-shaped ring and the second ring (2) is designed as an inserted cross sectioned ring with a gap (6) that is offset relative to the one of the first ring (1).  Edelmann discloses that the second ring is closed circumferentially (see paragraph [0018], “wherein the gaps are respectively sealed against one another”, in other words the ring is circumferentially closed).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the retaining ring of Gernandt that is sealed circumferentially as described in Edelmann in order to further reduce leakage around the various piston rings during operation.
Regarding Claims 10-12, Gernandt discloses the invention substantially as claimed, but is silent concerning the particulars of the materials from which the rings are fabricated.  
It nevertheless would have been an obvious matter of design choice to form the piston rings from the recited materials having the recited characteristics, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any appropriate and well-known materials to satisfy the recitations of the claims. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gernandt in view of Hold. 
Regarding Claim 15, Gernandt discloses the invention substantially as claimed, but does not describe that the piston discs have an L-shaped cross section.
However, the prior art teachings of Hold disclose various L-shaped discs (3) that hold facilitate supporting the piston rings (2) therein.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the discs of Gernandt being L-shaped discs as described in Hold in order to facilitate better holding the piston rings in position during operation.
Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold et al. (U.S. Patent Publ’n No. 2012/0304854, herein “Hold”) in view of Gernandt.
Regarding Claim 17, Hold discloses the invention substantially as claimed, including a reciprocating compressor (see paragraph [0002], piston of Hold is used in a compressor) having a liner (5) extending along a main axis (see Figure 2) and in which there is a piston (15) that can move along the main axis.  
Gernandt discloses the piston according to Claim 13 as provided herein.
The substitution of one known element for another has been held to satisfy the requirements of obviousness under Section 103 (see MPEP 2143(B)) where it can be shown that (1) each of the claimed elements is found within the scope and content of the prior art; (2) one of ordinary skill in the art could have substituted one known element for another; and (3) one of ordinary skill in the art would have recognized that the capabilities or functions of the combination were predicable.  Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007).  Additionally, express suggestion to substitute one equivalent for another need not be present to render such substitution obvious. In re Fout, 675 F.2d 297 at 301, 213 USPQ 532 at 536 (CCPA 1982)
In the present case, both references are in the endeavor of pistons having various seal assemblies, and each reference seeks to solve the same problem of facilitating the efficient sealing around the piston during engine operation.  Moreover, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston rings of Hold by providing the piston ring assembly as described in Gernandt in order to facilitate a significant improvement of the sealing properties during system operation (see Gernandt, paragraph [0009]).  The substitution of one known element (the piston ring assembly disclosed in Hold) for another (the piston ring assembly disclosed in Gernandt) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the piston ring assembly in Gernandt would have yielded predictable results, namely facilitating significant improvement of the sealing properties during system operation.  
Regarding Claim 18, Hold discloses that the main axis runs horizontally (see Figure 2).
Regarding Claim 19, Hold discloses that the reciprocating compressor is single-acting (only one end of the piston is used for compression) and the piston ring arrangement is situated in the groove of the piston disc in such a way that the sealing section of the piston ring faces the low-pressure side (see Figure 2).
Regarding Claim 20, the combination of Hold and Gernandt discloses the invention substantially as claimed, but is silent concerning the particulars of the double-acting compressor.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a mirrored set of piston rings facing the opposite direction of the first set of piston rings since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 21, the combination of Hold and Gernandt discloses the reciprocating compressor according to claim 17 as provided herein.  However, each references is silent concerning compressing carbon monoxide, oxygen, or hydrogen sulfide with the reciprocating compressor.
However, Examiner takes Official Notice that it is well known in the art to use a compressor shown in Hold for the purpose of compressing various gases during operation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the compressor of Hold for the purpose of compressing various gases for operational use.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hold in view of Gernandt and further in view of Applicant’s admitted prior art (“AAPA”).
Regarding Claim 22, the combination of Hold and Gernandt discloses the invention substantially as claimed, including obtaining the reciprocating compressor according to Claim 17 as provided herein, but each is silent concerning compressing gases to pressures above 150 bar.
However, AAPA discloses that it is known in the art to use compressors, such as that shown in Hold, operating to compress gases to pressures above 150 bar (see Specification, paragraph [0009]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Hold/Gernandt  such that gases are compressed to over 150 bar as described in AAPA in order to provide a highly compressed gas output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant piston ring assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747